DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021, has been entered.
  
Claims 1, 8, and 15 are amended.
Claims 1, 4, 5, 8, 11, 12, and 15 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims provide a practical application of the abstract idea of task allocation by improving the functioning of a computer and optimization of tasks.  The Examiner is not persuaded by the Applicant’s arguments.  No apparent improvement to the functioning of a computer is recited in the claims.  In addition, the claims include limitations that merely recite: “determining, an optimum activity-task pair. . . , wherein the optimum activity-task pair for task allocation to a worker is determined such that there is maximum probability of the at least one task getting completed by the worker . . . “  See exemplary claim 1.  This recitation merely claims the idea of a solution – the optimum allocation of tasks to achieve completion – rather than providing a particular solution or particular way of achieving the outcome.  An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.  See MPEP 
The Applicant additionally submits that the claims are subject matter because the process is dynamic and instantaneous, with continuous updating.  See Remarks p. 13.  In response, the Examiner submits that computer calculations made using generic computer hardware are dynamic and instantaneous.  The continuous updating of data from sensors amounts to execution of repetitive tasks and/ or recordkeeping that is conventional computer activity.  See MPEP §2106.05(d)[II].
The Applicant further contends that the claims recite a determination of do-able activity task pairs based on modeling that renders the claims subject matter eligible.  In response, the Examiner submits that determining do-able activity task pairs is part of the abstract idea of task allocation.  Essentially, determining whether a task can be completed by a task performer is related to the process of allocating tasks to performers.  Mapping tasks to the brain is similarly part of the abstract idea of task allocation.  The claims recite rules a human being could follow to assign tasks to workers.  Steps such as, “Estimating the cognitive state of a worker by simulating the doable activity-task pairs” are abstract ideas that are recited at a high level of generality that is insufficient for patentability.  Merely stating that task allocation is optimized and/or that a worker’s productivity is optimized is insufficient for patentability.  No apparent improvement to modeling, such as neural network modeling, that may be rooted in computer technology is recited.  No apparent improvement to QN-MHP modeling is recited; the QN-MHP model is merely used to provide a simulation.  The use of sensors, in and of itself, implies continuous monitoring, and the role of the sensors in the claims is conventional.  The sensors 
Again, the Applicant refers to elements, such as [1] data associated with body parts, [2] filtered data, [3] making estimations, and [4] updating data as evidence of a practical application.  See Remarks p. 14.  The Examiner reiterates that these elements are part of the abstract idea.  A human operator can manipulate data, filter data, make estimations, and provide updates of those estimations.  There is a distinct difference between reciting an improvement to a computer as a tool, and using a computer as a tool to implement an abstract idea.  
The Applicant additionally submits that the method provides a practical application by optimizing task allocation of activities and task pairs.  See Remarks pp 14.15.  The Examiner reiterates that claiming the idea of a solution does not provide a practical application of an abstract idea.  The idea of a solution does not represent an improvement to computer technology or a technical field.
The rejection is accordingly updated and maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 4, 5, 8, 11, 12, and 15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a storage device and processor in claim 8; a computer implemented method in claim 1; and a 
Furthermore: an element that is found to constitute extra-solution activity in step 2A must be evaluated in step 2B to determine whether the element is well-understood, routine, and conventional.  The recited sensors are used in a well-understood, routine, and conventional manner to gather data.  This is evidenced by the fact that the sensor is generically claimed – “including an accelerometer, gyroscope, compass, and a GPS.”  In addition, US 8,892,461 B2 to Lau et al. provides that motion activities can be analyzed by motion sensors in a mobile device, including an accelerometer, gyroscope, compass and GPS (see col 12, ln 36-52),.  Thus, the claimed sensor is used in a conventional manner to react to a physical condition and provide information.  
The role of the infrared spectroscopy scanners in independent claims 1, 8, and 15 was also determined to be insignificant extra-solution activity.  The spectroscopy scanners are used 
The recitation of the detectors and sensors in the claims does not amount to significantly more than an abstract idea.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624